Citation Nr: 1019078	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to March 
1848.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).

The Veteran was originally scheduled for a VA audiology 
examination in September 2009.  The record reflects that the 
VA Medical Center listed the Veteran as having failed to 
report for that examination.  Ordinarily, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2009).  
However, closer review of the record reveals that in August 
2009, prior to the scheduled examination, the Veteran 
contacted VA and asked that the examination be scheduled at a 
facility closer to his home, citing distance and his health 
concerns.  After contact from the Veteran's representative, 
the examination was rescheduled for November 2009, and the 
record reflects that the Veteran was indeed present for that 
rescheduled examination.  In light of these circumstances, 
the Board finds that the Veteran did not fail to report for 
his September 2009 VA examination.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is currently diagnosed.

2.  In April 2008, the National Personnel Records Center 
(NPRC) reported that the Veteran's service treatment records 
were destroyed in the 1973 fire at that facility.

3.  The probative and persuasive evidence of record relates 
the Veteran's bilateral hearing loss to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran asserts that his currently 
diagnosed bilateral hearing loss is related to his military 
service.  In his April 2008 claim, he stated that he was 
trained on how to use light firearms during basic training, 
and again after he was deployed to Japan, even though he was 
attached to a medical unit and was therefore not supposed to 
"'officially' operate weapons."  He asserts that during 
both of these training sessions, he was never provided 
hearing protection, and after service, did not have exposure 
to loud noise occupationally, spending his postservice career 
in the clothing industry, or recreationally.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In April 2006, the NPRC reported that the Veteran's service 
treatment records and service personnel records were 
destroyed in the 1973 fire at that facility, and that no 
alternate records, such as those from the Surgeon General's 
Office, were available.  As such, there is no evidence of 
hearing loss in service or at service separation.  There is 
also no postservice evidence of record, dated within one year 
of the Veteran's service separation, showing bilateral 
hearing loss that manifested to a compensable degree.  
Nevertheless, service connection for hearing loss can still 
be established if medical evidence shows that a current 
impaired hearing disability is actually due to incidents 
during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

At a March 2007 VA audiological evaluation, sensorineural 
hearing loss, within normal limits at the lower Hertz levels 
sloping to severe at higher Hertz levels, was diagnosed.  
Speech thresholds were noted to be poor bilaterally, with 
word recognition percentages of 44 percent in the right ear, 
and 48 percent in the left ear.  At the November 2009 VA 
audiology examination, mild to severe sensorineural hearing 
loss in the right ear, and normal to severe sensorineural 
hearing loss in the left ear, was diagnosed.  Speech 
thresholds were noted to be good in the right ear, and poor 
in the left.

With respect to the relationship between his diagnosed 
bilateral hearing loss and his military service, the Veteran 
submitted a March 2008 statement from a VA audiologist with 
his April 2008 original claim for service connection.  That 
VA audiologist's statement noted the Veteran's diagnosis of 
sensorineural hearing loss, and his reported history of 
acoustic trauma during service without history of significant 
postservice occupational or recreational noise exposure, and 
ultimately concluded that the Veteran's bilateral hearing 
loss was "at least as likely as not related to his military 
noise exposure/acoustic trauma."  Similarly, the November 
2009 VA examiner found that the Veteran's bilateral hearing 
loss was at least as likely as not a result of his reported 
military acoustic trauma; this opinion was based on his 
review of the claims file, to include the Veteran's VA 
outpatient treatment records, clinical findings on 
examination, and the Veteran's reports of his exposure to 
acoustic trauma from weapons firing during two different 
training camps in service.  

In reviewing these opinions, the Board finds that the March 
2008 opinion of the VA audiologist cannot be afforded more 
than minimal probative weight.  This is because it relates 
the Veteran's hearing loss to his inservice acoustic trauma 
that was "typical of a combat veteran serving in Vietnam."  
But the Veteran neither served in Vietnam, nor was a "combat 
veteran" for the purposes of 38 U.S.C.A. § 1154, as his 
Department of Defense Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge, does not reflect 
awards or other decorations indicative of combat.  However, 
the November 2009 VA examiner's opinion is based both on 
clinical evaluation, as well as the Veteran's competent lay 
statements as to his inservice noise exposure; therefore, the 
opinion can be afforded probative weight as it considered 
both the Veteran's documented history and the current lay and 
medical evidence.  See generally Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

As noted above, the Veteran's service treatment records are 
not available for review as they were destroyed in the 1973 
fire at the NPRC.  However, the Veteran's statements that he 
was exposed to weapons fire noise during two separate 
training camps in service are competent lay testimony.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That 
the Veteran did not have a "combat" military occupational 
specialty, but was a "medical noncommissioned officer" in 
service, does not necessarily preclude him having been 
exposed to loud noises, especially when he only contends that 
it occurred during basic training, and it is considered that 
he was stationed in post-World War II Japan.  Therefore, in 
the absence of the Veteran's service treatment records due to 
the 1973 NPRC fire, and in light of his lay testimony of 
exposure to weapons fire in service, his currently diagnosed 
bilateral hearing loss, and a positive nexus opinion relating 
his current diagnosis to his service, the Board finds that 
service connection for bilateral hearing loss is warranted.

In November 2000, pertinent regulations pertaining to VA's 
duties to notify and to assist were signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements of these regulations have been 
satisfied in the present case, adjudication of the Veteran's 
claim for service connection poses no risk of prejudice, 
because action favorable to the Veteran is being taken in 
allowing service connection for the issue on appeal.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


